Citation Nr: 9913065	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.   97-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for otitis 
media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from August 1953 to April 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied a compensable rating for 
otitis media.

The appellant testified before the undersigned Member of the 
Board at a hearing held at the RO in February 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.


REMAND

At the Travel Board hearing in February 1999, the appellant 
testified that on or about February 8, 1999 he had medical 
treatment at John Hopkins University Hospital in Baltimore, 
Maryland.  He informed the undersigned Member of the Board 
that besides the consultation sheet that he submitted to the 
Member of the Board, John Hopkins has additional information 
concerning his condition.

Accordingly, the case is REMANDED for the following:

1.  The RO should, after securing 
appropriate authorization for release of 
information, obtain medical records 
concerning the appellant's medical 
treatment at John Hopkins Hospital on or 
about February 8, 1999.

2.  The RO should review the claims 
folder and ensure that the foregoing 
development action has been completed.  
If the development is incomplete, 
appropriate corrective action should be 
taken.

3.  After completion of the above-
referenced development, the RO should 
review the claims file to determine 
whether additional development is 
warranted.  The RO should then 
readjudicate the issue presently 
certified for appeal to the Board with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The RO 
should also adjudicate any issue which 
may reasonably be raised by the record.  
If the benefit sought in this appeal is 
not granted, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









